DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first operating module" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the longitudinal reference position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first operating module" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the lateral reference position" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first offset" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the weeding operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first offset" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first weeding module" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0243772 to Davis et al.
As per claim 12, Davis discloses a method for performing an agricultural operation in an agricultural field comprises, at an autonomous machine navigating along crop rows in the agricultural field (Davis; At least paragraph(s) 6 and 87):
recording a first image of a ground area below the autonomous machine (Davis; At least paragraph(s) 40, 42, and 78; the image has to be recorded for some amount of time in order to perform processing on it);
detecting a location of a first target plant based on the first image (Davis; At least paragraph(s) 42);
driving a first tool module along a toolbar to laterally align a lateral reference position of the first tool module with the location of the first target plant, the first tool module arranged on the toolbar in a tool housing of the autonomous machine (Davis; At least paragraph(s) 68, 79, and 90, and figure 10);
longitudinally navigating in the agricultural field to longitudinally align a longitudinal reference position of the first tool module with the location of the first target plant (Davis; At least paragraph(s) 27, 87, and 90);
tracking the location of the first target plant relative to the longitudinal reference position of the first tool module (Davis; At least paragraph(s) 87); and
in response to the longitudinal reference position of the first tool module longitudinally aligning with the location of the first target plant, actuating the first tool module to perform the agricultural operation (Davis; At least paragraph(s) 87).
As per claim 16, Davis discloses wherein actuating the first tool module to perform the agricultural operation further comprises actuating the first tool module to perform a fertilizing operation (Davis; At least paragraph(s) 3 and 27).
As per claim 17, Davis discloses wherein actuating the first tool module to perform the agricultural operation further comprises actuating the first tool module to perform a pesticide application operation (Davis; At least paragraph(s) 3 and 27).
As per claim 18, Davis discloses further comprising:
detecting a location of a second target plant based on the first image (Davis; At least 21, 37, 40, 42, and 78);
driving a second tool module along the toolbar to laterally align a lateral reference position of the second tool module with the location of the second target plant, the second tool module arranged on the toolbar in the tool housing (Davis; At least paragraph(s) 21, 37, 68, 79, and 90, and figure 10);
tracking the location of the second target plant relative to a longitudinal reference position of the second tool module (Davis; At least paragraph(s) 21, 37, and 87); and
in response to the longitudinal reference position of the second tool module longitudinally aligning with the location of the second target plant, actuating the second tool module to perform the agricultural operation (Davis; At least paragraph(s) 21, 37, and 87).
As per claim 19, Davis discloses wherein recording the first image of the ground area below the autonomous machine further comprises recording the first image of the ground area below a light module arranged proximal the front of the autonomous machine via a front camera mounted to a chassis of the autonomous machine within the light module (Davis; At least paragraph(s) 27, 40, and 78; the light module is interpreted as a housing based on paragraph(s) 23 of the specification).
As per claim 20, Davis discloses wherein tracking the location of the first target plant relative to the longitudinal reference position of the first tool module further comprises:
tracking a motion of the autonomous machine relative to the agricultural field (Davis; At least paragraph(s) 27, 87, and 102); and
transforming the location of the first target plant based on the motion of the autonomous machine relative to the agricultural field (Davis; At least paragraph(s) 27, 56, and 104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied to claim 12, in view of UK Patent Application Publication 2096874 to Househam.
As per claim 13, Davis discloses controlling a tool to perform an agricultural operation, but does not explicitly disclose wherein actuating the first tool module to perform the agricultural operation further comprises actuating the first tool module to perform a weeding operation.
However, the above features are taught by Househam (Househam; At least page 1, line(s) 1-5 and 21-33).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of McFarland into the invention of Davis with the motivation of simple substitution of one known element for another to obtain predictable results. Davis discloses an agricultural machine that can position an operating device in three dimensions to a specific plant, stem, stalk, etc.  It would be obvious to one of ordinary skill that the weed puller of Househam could replace the operating device in Davis, thus allowing pulling of individual unwanted weeds.  This substitution would be within the skill of one in the art and obvious with the motivation of adding functionality to allow the farmer to remove unwanted weeds that could damage or overtake the crops.  
As per claims 14 and 15, Davis discloses controlling a tool to perform an agricultural operation, but does not explicitly disclose:
wherein actuating the first tool module to perform the weeding operation further comprises, in response to the longitudinal reference position of the first tool module longitudinally aligning with an opening location longitudinally offset in advance of the location of the first target plant, actuating blades of the first tool module to an open position.
further comprising, in response to the longitudinal reference position of the first tool module longitudinally aligning with a closing location longitudinally offset behind the location of the first target plant, actuating blades of the first tool module to a closed position.
However, the above features are taught by Househam (Househam; At least page 1, line(s) 1-5 and 21-33 and figure 1).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Househam into the invention of Davis with the motivation of simple substitution of one known element for another to obtain predictable results. As discussed above, it would be obvious to substitute the weed puller of Househam in for the operating devices of Davis.  In order to pull a weed, the blades of the puller would have to be open before the weed and then closed on the weed.  
Allowable Subject Matter
Claims 1, 6-8, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, taken alone or in combination, teach recording a second image and in response to detecting a performance of the operation in the second image, calculating an offset between the location of target plant and the first tool module, along with the other limitations of the independent claims.  The examiner could find no motivation to combine references to read on all the limitations without improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669